Citation Nr: 1543024	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-11 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for scar residuals of fragment wounds to the posterior scalp, upper back, and right elbow.

2.  Entitlement to a separate rating for scar residuals of fragment wounds to the right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied assignment of a compensable rating for service-connected fragment wound scars of the scalp, upper back, and right elbow.


FINDINGS OF FACT

1.  Throughout the entire rating period, fragment wound scars of the scalp, upper back, and right elbow have been unproductive of ongoing pain, disfigurement, or any functional limitations.

2.  The service-connected fragment wound scar of the right elbow is widely separated from those scars of the scalp and upper back.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for fragment wound scars of the scalp, upper back, and right elbow have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.31, 4.118, Diagnostic Code 7800, 7805 (2007).

2.  The criteria for a separate noncompensable rating for a fragment wound scar of the right elbow have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.31, 4.118, Diagnostic Code 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Fragment Wound Scars of the Scalp, Upper Back, and Right Elbow

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for fragment wound scars of the scalp, upper back, and right elbow in a prior decision.  An appeal of the initial rating is not before the Board; rather the Veteran seeks an increased rating.  In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

In the June 2008 decision on appeal, the Veteran's noncompensable rating for fragment wound scars of the scalp, upper back, and right elbow was continued, as effective September 30, 1985.  The disability is rated under 38 C.F.R. § 4.118, Diagnostic Code (DC or Code) 7805.

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  Where rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2015); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  However, the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, and the Veteran's claim was received in August 2007.  At no time has the Veteran or his representative requested review under the post-2008 rating criteria, and accordingly such the regulations as amended are not applicable.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008). 

Thus, under the applicable pre-2008 criteria, scars not otherwise described within the rating criteria were to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2007).  Scars that are deep or that cause limited motion are rated 10 percent disabling for area(s) exceeding 6 square inches (39 sq. cm.), and 20 percent for area(s) exceeding 12 square inches (77 sq. cm.) under DC 7801.  Scars that are superficial, do not cause limited motion, and cover area or areas of 144 inches (929 sq. cm.) or greater are given a 10 percent rating under DC 7802.  Unstable superficial scars are rated 10 percent disabling under DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under DC 7804.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DCs 7801-7805 (2007).

Ratings for widely separated areas, as on two or more extremities or anterior and posterior surfaces of extremities or trunk, are separately rated.  38 C.F.R. § 4.118, DCs 7801, 7802 (2007).  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

After reviewing the entire claims file, the Board finds that the Veteran's fragment wound scars of the scalp and upper back have been noncompensably disabling throughout the period on appeal.  Specifically, scalp and upper back scars have been unproductive of ongoing pain, disfigurement, or any functional limitations.  The Board also finds that a separate, though noncompensable, rating is warranted for the Veteran's right elbow scar as distinct from those scars of the scalp and upper back.  A compensable rating is not warranted as the scar has been nonpainful and unproductive of any limitations.

During his April 2008 VA examination, the Veteran reported that he had been hit with shrapnel in the back, scalp, and right elbow during service.  He stated that the scars healed well, none were painful, ulcerated, or infected, and none caused any interference with the Veteran's range of motion.  As the examiner put it "[h]e denies any symptoms resulting from the scars."  A physical evaluation of the Veteran's skin showed three separate scars: a 3 centimeter by 1 millimeter, slightly lighter than skin-colored scar in the upper occipital area of the scalp; a 3 centimeter by 1 to 2 millimeter wide linear scar on the left upper back in the area of the trapezius muscle; and, a 1 centimeter by 1 millimeter linear scar of the right elbow.  None of these scars were adherent, tender, painful, or unstable.  There was no involvement with underlying soft tissue, inflammation, edema, keloid formation, induration or inflexibility, or disfigurement resulting from any scar.  Finally, none of these scars cause any limitation of motion or other limitation of function.

VA examination in June 2009 revealed three scars due to shrapnel, the same which had been identified in April 2008.  During this examination, however, the Veteran endorsed pain, approximately every one to two months, associated with the scar on his head, although there was none on examination.  The examiner suggested that the scar "could be considered somewhat disfiguring if one was looking at him from behind or on the top of his head," though there continued to be no limitation due to the scar.  Scars of the upper back and elbow were essentially unchanged in appearance and symptoms from the time of the prior VA examination.

Finally, on examination in April 2011, the Veteran reported pain in the area of his mid back with retained shrapnel.  A general evaluation indicated that the Veteran's skin was warm and dry, and presented only "[m]inimal very small scars on the back causing neither functional impairment nor disfigurement."  Scars in the occiput and vertex (i.e., back of the head), were "well healed," "not depressed or tender," "not disfiguring" and only "minimally visible."  The examiner opined that the Veteran's scars had "impact on employability."

Other than the single June 2009 report that the Veteran's head scar was productive of pain every one to two months, repeated examinations have shown that each of the Veteran's service-connected scars are essentially asymptomatic and result in no limitation of function so as to warrant consideration of a compensable rating under 38 C.F.R. § 4.118, DC 7804 (2007).

The Board has considered whether a compensable rating may be warranted under an alternative Code, but finds that one is not.  In considering the rating on appeal, the Board has considered applying alternate Codes to evaluate the Veteran's service-connected disability where applicable.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Simply put, however, without any reported symptoms other than transient reports of occasional pain without functional limitation, a compensable rating cannot be granted.

With regard to DC 7800, the Board observes that under that Code, scars of the head may have been compensably rated with "one characteristic of disfigurement."  38 C.F .R. § 4.118, DC 7800 (2007).  The eight characteristics of disfigurement are defined as: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 square cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 square cm.).  Id.

While the June 2009 VA examiner suggested that the Veteran's head scar "could be considered somewhat disfiguring if one was looking at him from behind or on the top of his head," this statement is presented as one of opinion, rather than either a medical or legal conclusion.  Review of the eight characteristics of disfigurement confirms that the Veteran's head scar meets none of the criteria described, and thus a compensable rating under DC 7800 is not warranted.

Accordingly, the Board concludes that the Veteran's fragment wound scars of the scalp, upper back, and right elbow have been noncompensably disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

To the extent that separate ratings for widely separated areas are to be granted, see 38 C.F.R. § 4.118, DCs 7801, 7802 (2007), the Board finds that the Veteran's right elbow scar - being in a "widely separated area" from the cap and upper back, warrants a separate rating.  However, for the reasons stated above, a compensable rating nonetheless cannot be awarded.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is warranted for the service-connected fragment wound scars.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that
service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the Veteran's scars on the basis of size, functional limitations, pain, and presence or lack of disfiguring characteristics; thus, the demonstrated manifestations - namely small scars, without ongoing pain, functional limitations, or disfiguring characteristics - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected fragment wound scars of the scalp, upper back, and right elbow that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities lung cancer, ischemic heart disease, headaches and tinnitus in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral for consideration of extra-schedular evaluations are not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

Finally, during the period on appeal the Veteran raised the issue of entitlement to total disability rating based on individual unemployability (TDIU), and in a September 2011 decision, the RO granted the benefit.  The Veteran did not appeal from the effective date established, and consequently there remains no matter regarding entitlement of TDIU to adjudicate at this time. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Notice letters were sent to the Veteran in March 2008 and July 2009.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issues on appeal, the issues were readjudicated, most recently, with the issuance of a statement of the case in February 2011, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Initially, such notice had been provided in the letter sent to the Veteran in July 2009.  However, the Board notes that the regulatory language identified in that letter related to the current - i.e., post-2008 - text of the rating criteria. For reasons explained above, the Veteran's fragment wound scars are rated under the pre-2008 rating criteria.  The Veteran was in fact notified of such criteria in the February 2011 statement of the case, and thus had actual knowledge of the applicable rating criteria.  Of note, the Veteran submitted no additional evidence or testimony following the February 2011 statement of the case.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment and records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations in April 2008, June 2009, and April 20 11 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the Board recognizes that even the most recent of these examinations was performed more than four years ago, the Veteran has not indicated any worsening of symptoms, nor does the record otherwise suggest such a worsening which may warrant reexamination.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

ORDER

A compensable rating for fragment wound scars of the scalp, upper back is denied.

A separate, noncompensable rating, for a fragment wound scar of the right elbow is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


